J-S09017-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    RICHARD B. MAYS                            :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ASHLEIGH R. CORBIN                         :
                                               :
                       Appellant               :   No. 1693 EDA 2021


                   Appeal from the Order Entered July 28, 2021,
              in the Court of Common Pleas of Philadelphia County,
                    Domestic Relations at No(s): 0C1307838.


BEFORE:      LAZARUS, J., KUNSELMAN, J., and STEVENS, P.J.E.*

MEMORANDUM BY KUNSELMAN, J.:                              FILED JUNE 14, 2022

        Appellant Ashleigh R. Corbin (Mother) appeals from the order which:

awarded Appellee Richard B. Mays (Father) sole legal and primary physical

custody of their 9-year-old daughter N.M. (the Child); denied Mother’s request

that the Child relocate to Virginia; and found both parties in contempt. See 23

Pa.C.S.A. §§ 5328(a); 5337(h); 5323(g).            Mother does not challenge the

substantive custody or contempt decisions but alleges that the trial judge’s

courtroom procedure and personal antagonism deprived her of a fair trial

thereby violating her constitutional right to due process.      While we do not

condone the behavior of the trial court (or Mother’s counsel), we ultimately

discern no error. After careful review, we affirm.


____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S09017-22



       The relevant history begins in April 2019, when the trial court denied

Mother’s request that the Child relocate with her to Virginia. Mother was in

the military and resided in various jurisdictions before ultimately moving to

Virginia.   The April 2019 order allowed Mother to exercise partial physical

custody in Virginia, but Father retained primary physical custody in

Philadelphia.1

       Over the next two years, the parties’ compliance with the April 2019

order ceased entirely. Mother and Father routinely withheld custody of the

Child, sometimes for months at a time. Mother had obtained the Virginia-

equivalent of a Protection From Abuse Order. When Mother alleged Father

violated the no-contact provision of that order, apparently by discussing

custody with Mother, Father was fined and temporarily incarcerated.          The

Covid-19 pandemic further exacerbated the parties’ efforts to seek legal

recourse.

       By the time the trial court presided over the subject hearing, the court

had before it seven petitions, all of which concerned either contempt or

custody modification.2 The consolidated hearing spanned two dates – March
____________________________________________


1Mother appealed the April 2019 order, but this Court quashed her appeal as
untimely.

2 Mother brought the following petitions: petition for contempt of custody (filed
on April 16, 2019); petition to modify custody (filed on July 19, 2019); petition
for contempt of custody (filed on April 10, 2020); and a petition for contempt
and modification of custody (filed on August 3, 2020). Father brought the
following: petition for contempt of custody (filed March 9, 2020); motion for
(Footnote Continued Next Page)


                                           -2-
J-S09017-22



25 and July 20, 2021. The court held the first day of the hearing remotely in

accordance with Covid-19 protocols. There were immediate complications.

Mother’s counsel experienced technical difficulties, and it was unclear whether

counsel properly submitted her pre-trial, custody-related exhibits. The court

granted Father’s request to continue the custody portion of the hearing; thus,

the court proceeded only with the contempt portion on the first day.

       The testimony centered on why the parties withheld custody in violation

of the operating custody order. Mother alleged that the Child was unsafe in

Father’s care. Father evidently withheld custody because he felt entitled to

lost custody time. Then Mother withheld because Father withheld. The court

also conducted an in camera interview with the Child. The record does not

contain a transcript of the conversation, however, because the trial court

declared that the conversation was sealed. See N.T. 3/25/21 (Day 1), at 33-

34.3



____________________________________________


expedited relief and contempt of custody (filed on March 1, 2021). At the
hearing, Father withdrew his petition for contempt of custody (filed on
February 26, 2019). Father also petitioned the court to appoint a guardian ad
litem for the Child. We note further that the presiding trial judge changed
between the April 2019 order and the subject hearing in 2021.

3 We caution the trial court that the in camera interview must be made part
of the record, pursuant to Pa.R.C.P. 1915.11(b); see also Ottolini v.
Barrett, 954 A.2d 610 (Pa. Super. 2008) (holding that the trial court erred
when it failed to make the interview part of the record at the time of the
parent’s appeal). Instantly, neither party objected to the court’s in camera
procedure, nor raised the issue on appeal. For the purposes of this appeal,
the lack of an interview record does not impede our review.

                                           -3-
J-S09017-22



      Notably, tensions flared between Mother’s counsel the trial court. At

one point the court found counsel in contempt and terminated counsel’s cross-

examination of Father. The court did not render contempt findings after the

first day. Rather, the court issued an interim order appointing the Child a

guardian ad litem (GAL), and awarded Father interim primary physical custody

until the second day of the hearing a few months later.

      The GAL subsequently met with the parties and the Child and issued a

report. The report noted that the Child is bright and friendly, but that she was

reluctant to answer even indirect questions about her parents. The GAL found

that the Child tried to be loyal to each parent. Although the GAL found both

parents to be loving, the GAL had concerns with the parties’ parenting.

      The GAL described Father’s parenting style as somewhat lax. The GAL

was also concerned that Mother does not allow the Child to feel sadness about

leaving Father’s care. More concerning, the GAL found that Mother’s refusal

to co-parent negatively affected the Child both physically and emotionally. For

instance, the Child once received double immunizations because the parents

were not on the same page. The GAL opined that Mother uses the Child as

“evidence” of Father’s poor parenting to bolster her legal case – i.e., Mother

photographed the Child’s dirty clothes after she returned from Father’s care.

But most alarming for the GAL was the fact that Mother had failed to ensure

that the Child received necessary treatment from an endocrinologist for a

medical condition called “precocious puberty.” Because Mother had withheld

custody in Virginia, the Child missed doctor appointments in Philadelphia.

                                     -4-
J-S09017-22



      The second day of the hearing was conducted in-person, on July 20,

2021. After a preliminary discussion about procedure, the court began with

the substantive custody portion of the hearing. The court heard testimony

from the GAL, Father, and Mother.     The court also conducted a second in

camera interview of the Child; though again, no record of the conversation

was submitted.

      The tensions between Mother’s counsel and the trial court permeated

the second day just as it did the first.   One particularly heated moment

involved Mother’s testimony about a custody exchange.         The designated

location of the custody exchange was at a police station. The Child was upset

during the custody exchange, so Mother asked a police officer to speak with

the Child.   The trial court found Mother’s testimony to be duplicitous, as

demonstrated by a series of pointed questions.        Mother’s counsel then

sarcastically remarked: “Well, I’m so glad you [the court] were there and knew

what happened.” See N.T. (Day 2), 7/20/21 at 313. The court warned counsel

she would be found in contempt if her behavior did not change. Id. at 318.

The testimony ultimately resumed.

      At the end of the hearing, the trial court announced it would award

Father primary physical and sole legal custody. The court believed Mother

was more concerned with alienating Father, than she was with the Child’s best

interests.   The court further found that Mother’s animosity toward Father

caused the Child to inadvertently suffer both physical and mental harm.

Ultimately, the court did not believe Mother’s allegations that Father was

                                    -5-
J-S09017-22



abusive, but that Mother actively tried to defeat the operating custody order

by obtaining relief in other jurisdictions.4 The court was also persuaded by

the GAL report, which the court found to be “dead on.” Id. at 389. After the

court announced its decision, Mother was naturally upset, and when Mother

volunteered her disagreement, the court noted for the record that Mother had

threatened the court. Id. at 436.

       The following week, the court issued three documents: the formal

custody order; a delineation of its findings under Section 5328(a); and a

delineation of its findings under Section 5337(h).        See Orders of Court,

7/26/21. The custody order also included a provision finding both parties in

contempt. The court did not order any sanctions, in apparent circumvention

of 23 Pa.C.S.A. § 5323(g). See Harcar v. Harcar, 982 A.2d 1230, 1240 (Pa.

Super. 2009) (holding that the trial court abused its discretion for failing to

impose sanctions on a parent who flagrantly disregarded a custody order).

However, neither party appealed that court’s contempt decision or the lack of

sanctions.

       Mother timely-filed this appeal and presents the following three issues

for our review:

____________________________________________


4 A focus of the hearing was Mother’s receipt of the Virginia order of protection.
The parties addressed whether the protective order was issued ex parte or
after a hearing on the merits, and then whether the Virginia court’s finding of
“family abuse” constituted Father’s physical abuse of the Child or Mother, or
both. Ultimately, the court afforded little weight to the existence of the
Virginia protection order.


                                           -6-
J-S09017-22


              1. Whether the trial court erred in failing to address the
                 due process and procedural violations in its
                 [Pa.R.A.P.] 1925 opinion or its earlier court order?

              2. Whether the trial court violated Mother’s due process
                 rights such that her trial was unfair?

              3. Whether the trial court evidenced a bias, berated
                 Mother and her counsel, such that Mother was denied
                 a fair trial and the court abused its discretion and
                 otherwise erred as a matter of fact and law?

Mother’s Brief at 28.5

       Typically, we review child custody orders for an abuse of discretion. S.T.

v. R.W., 192 A.3d 1155, 1160 (PA. Super. 2018). We have explained that a

court abuses its discretion when, inter alia, “the course pursued represents

not merely an error of judgment, but…where the record shows the action is a

result of partiality, prejudice, bias or ill will.” Lewis v. Lewis, 234 A.3d 706,

722 (Pa. Super. 2020) (citations omitted). However, when a parent presents

a due process challenge – as is the case here – our review changes:

          A question regarding whether a due process violation
          occurred is a question of law for which the standard of
          review is de novo and the scope of review is plenary.

S.T., 192 A.3d at 1160. (citations omitted).

       In her first issue, Mother alleges the trial court failed to comply with the

appropriate procedure following an appeal from a custody order. Under the

Child Custody Act, the trial court must consider the 16 child custody factors,

as well as the 10 relocation factors, when resolving a relocation petition that
____________________________________________


5 Father did not file an appellee brief, nor did the GAL, whose appointment
expired with the entry of the final custody order.

                                           -7-
J-S09017-22



would result in a changed custody award. See A.M.S. v. M.R.C., 70 A.3d 830,

836 (Pa. Super. 2013); see also 23 Pa.C.S.A. §§ 5328(a), 5337(h). After

reaching a decision, the trial court must then delineate its reasons for the

award on the record in open court, or in a written opinion or order. See 23

Pa.C.S.A. § 5323(d). Moreover, a trial court must delineate its reasons near

the time of the decision, or else the litigant would not be able to take an

effective appeal. See A.M.S.; see also C.B. v. J.B., 65 A.3d 946, 953-54

(Pa. Super. 2013). After a party files a notice of appeal and concise statement

of errors complained of on appeal, the trial court must issue an opinion in

accordance with Pennsylvania Rule of Appellate Procedure 1925(a)(1).

      Instantly, Mother argues the court erred when its Rule 1925(a) opinion

failed to address the due process claims mentioned in her concise statement.

See Mother’s Brief at 32.

      Rule 1925(a)(1) provides, in relevant part:

         [T]he judge who entered the order giving rise to the notice
         of appeal, if the reasons for the order do not already appear
         of record, shall…file…at least a brief opinion of the reasons
         for the order, or for the rulings or other errors complained
         of, or shall specify in writing the place in the record where
         such reasons may be found.

Pa.R.A.P. 1925(a)(1).

      In its Rule 1925(a) opinion, the trial court dedicated only two sentences

to Mother’s allegation that the court evinced bias and violated Mother’s right

to due process: “In her [] appeal, Mother alleges the [t]rial [c]ourt

demonstrated bias and prejudice against [Mother] and/or her counsel. The

                                     -8-
J-S09017-22



transcript of record, however, does not support this assertion.” Trial Court

Opinion (T.C.O.), 9/14/21, at 4. Mother likens the instant case to C.B. to

argue that the court’s failure to expound upon its procedural rulings prevented

her from taking an effective appeal. See Mother’s Brief at 34. She concludes

that we must vacate the custody order, and remand for a new trial with a

different jurist. Id.

      Mother’s reliance on C.B. is misplaced. That case concerned Section

5323(d), which only obligates a court to delineate its reasons for the custody

decision – i.e., its analysis of Section 5328(a) factors, and when appropriate,

its auxiliary analysis of the Section 5337(h) factors.      Here, the trial court

complied   with   Section    5323(d)   when   it   issued   thorough    analyses

contemporaneously with its custody order. Section 5323(d) does not obligate

a court to explain its reasoning behind its procedural rulings, however. Thus,

C.B. is inapposite.     Meanwhile, Rule 1925(a) only obligates the court to

provide a brief opinion for the errors alleged if the reasons do not already

appear of record. See Pa.R.A.P. 1925(a) (emphasis added).

      We conclude that the trial court complied with Rule 1925(a). First, the

reasons behind the court’s procedural rulings were self-evident in the record.

As such, Mother was not prevented from taking an effective appeal. Second,

the court’s limited discussion does not impede our review.             As Mother

recognizes, her due process challenges present questions of law, which we

review de novo. In this case at least, our analysis does not turn on the trial

court’s factual findings, which we usually glean from the Rule 1925(a) opinion.

                                       -9-
J-S09017-22



Finally, we observe that even if we agreed the opinion was deficient, the

remedy would not be a new trial, as Mother claims, but a remand to allow the

trial court to submit a more detailed opinion and then allow the litigants to

submit new briefs.6 Mother’s first issue merits no relief.

       We address Mother’s second and third issues contemporaneously.

According to Mother, the trial court’s due process violations fall into two

general categories: 1) the trial court’s procedural rulings (that is, how the

court conducted its hearing); and 2) the trial court’s statements, which Mother

claims reveal its bias. With this in mind, we turn to the relevant law.

       On multiple occasions, both the Supreme Court of Pennsylvania and the

Supreme Court of the United States have acknowledged that parents enjoy a

fundamental constitutional right to raise their children as they deem fit. See,

e.g., Interest of S.K.L.R., 256 A.3d 1108, 1126 (Pa. 2021); see also D.P.

v. G.J.P., 146 A.3d 204 (Pa. 2016); and see Troxel v. Granville, 530 U.S.

57 (2000) (recognizing the existence of a constitutionally protected right of



____________________________________________


6 We also observe that Mother initially raised ten issues in her concise
statement of errors, eight of which pertained to the substantive custody
decision. See Mother’s Brief at 28 (statement of questions involved); cf.
Mother’s Brief at 21-22 (concise statement of errors complained of on appeal).

Consequently, the trial court’s opinion focused on its custody decision. Only
after the court issued its Rule 1925(a) opinion, did Mother abandon the eight
issues dealing with custody. We can certainly appreciate Mother’s decision to
preserve only those errors she believes warrant the most merit. But by the
same token, we cannot penalize the trial court for failing to anticipate that
Mother would subsequently forgo the heart of her appeal.

                                          - 10 -
J-S09017-22



parents to make decisions concerning the care, custody, and control of their

children) (citing U.S.C.A. Const. Amend. 14).

      Thus, procedural due process must be afforded to parents whenever

they may be deprived of their right to custody.              S.T., 192 A.3d at

1161 (citing J.M. v. K.W., 164 A.3d 1260, 1268 (Pa. Super. 2017)(en banc)).

“It is well-settled that procedural due process requires, at its core, adequate

notice, an opportunity to be heard, and the chance to defend oneself before a

fair and impartial tribunal having jurisdiction over the case.” J.M., 164 A.3d

at 1269, n.5 (citation omitted). We have explained further that “[b]oth notice

and an opportunity to be heard must be afforded at a meaningful time

in a meaningful manner.          S.T., 192 A.3d at 1164 (emphasis original)

(citing Everett v. Parker, 889 A.2d 578, 580 (Pa. Super. 2005)).

      Specifically, the right of a litigant to an in-court presentation of evidence

is essential to due process; when important decisions turn on questions of

fact, due process requires an opportunity to confront and cross-examine

witnesses. Plowman v. Plowman, 597 A.2d 701, 705 (Pa. Super. 1991);

see also Goldberg v. Kelly, 397 U.S. 254, 269 (1970). Without notice and

an opportunity to be heard, a party cannot properly advocate his or her

position, nor expose all relevant factors from which the finder of fact may

make an informed judgment. See S.T., 192 A.3d at 1164 (citing Everett,

889 A.2d at 580).

      That said, due process is flexible and calls for such procedural

protections as the situation demands. Id. at 1161; see also In Interest of

                                      - 11 -
J-S09017-22



A.N.P., 155 A.3d 55, 66 (Pa. Super. 2017). For instance, the Pennsylvania

Rules of Civil Procedure provide:

         The rules shall be liberally construed to secure the just,
         speedy and inexpensive determination of every action or
         proceeding to which they are applicable. The court at every
         stage of any such action or proceeding may disregard any
         error or defect of procedure which does not affect the
         substantial rights of the parties.

Pa.R.C.P. 126.

      We begin with Mother’s first category of errors – namely, the court’s

procedure.   Mother alleges the trial court’s procedure was defective in the

following ways:

             •   The court precluded Mother from preserving her
                 objections when Mother’s counsel experienced
                 technical difficulties during the virtual hearing.

             •   The court precluded Mother from cross-examining
                 Father after his direct testimony.

             •   The court    precluded   Mother   from   calling   her
                 witnesses.

             •   The court precluded Mother from authenticating and
                 introducing more of Mother’s exhibits into evidence.

             •   The court should have let Mother and Father perform
                 direct and cross examination as they saw fit.

             •   The court did not allow Mother to complete her case-
                 in-chief on the second date, because the court wanted
                 to complete the hearing without issuing a second
                 continuance.

             •   The court improperly deferred its decision to the GAL.

See generally Mother’s Brief at 36-43.



                                      - 12 -
J-S09017-22



      Our discussion begins with Mother’s allegation that the trial court

hindered her participation during the virtual hearing. Mother’s counsel had

technical difficulties connecting to the hearing, and once connected, counsel

initially had trouble being heard. With those issues seemingly resolved, the

substantive portion of the hearing began with Father’s direct testimony

regarding Mother’s contempt of custody. See generally N.T. (Day 1) at 35-

43.

      When the court turned to Mother’s counsel for cross-examination,

counsel asked if the court heard her objections to Father’s direct testimony.

Id. at 43.   Counsel said she tried to unmute herself, and that she left a

voicemail for the law clerk (apparently to alert the court of the problem). Id.

The court said counsel’s objections were not heard, and asked counsel what

those objections were. Id. Counsel told the court that she could not remember

all of them, but she stated that Father’s counsel has asked leading questions

and questions that called for a narrative. Id. at 43-44.      The court simply

directed Mother’s counsel to begin her cross examination. Id.

      On appeal, Mother argues the trial court erred when counsel was

“blocked” or otherwise muted by the court.       (The court denied this at the

hearing. Id.) We recognize that the Covid-19 protocols have caused logistical

hardships for all, and we do not necessarily share the trial court’s view that it

had no responsibility to accommodate counsel’s technical difficulty. Id. at 57.

However, we observe that Mother’s counsel never asked for a continuance or




                                     - 13 -
J-S09017-22



represented to the court that she could not proceed.7 Mother’s counsel was

given an opportunity to state her objections and inform the court of any

testimony that the court should not consider. But counsel could not provide

any examples. We conclude Mother was not prejudiced.

       Next, Mother alleges the trial court erred when it terminated counsel’s

cross-examination of Father.         For support, Mother cites our decision in In

Interest of A.N.P., 155 A.3d 55 (Pa. Super. 2017). In A.N.P., the trial court

excused the mother from the proceedings, after the mother told the court she

was going to be sick. When the mother attempted to come back into the

courtroom, the court barred her reentry and then disallowed the mother’s

counsel from presenting any rebuttal testimony. A.N.P., 155 A.3d at 68. We

concluded that the trial court violated the mother’s right to due process by

depriving her of the opportunity to be heard. Id.

       Here, the trial court terminated Mother’s cross-examination of Father

after repeated warnings that counsel’s questions were irrelevant and were not

made in “good faith.” See N.T. (Day 1), at 60-61.           Mother’s counsel had

sought to demonstrate Father’s contempt – and to justify Mother’s withholding

of the Child – by arguing that the Child had been abused while in Father’s

care. Mother’s counsel attempted to establish the abuse by showing that the

Child had been at a party where an attendee knowingly had Covid-19, where

____________________________________________


7 Indeed, the court had already granted Father’s request to continue the
custody portion of the hearing, because he did not timely-receive Mother’s
proposed exhibits.

                                          - 14 -
J-S09017-22



the adults were consuming alcohol (and allegedly marijuana), and where

Father’s fiancée allegedly drove home drunk with the Child in the car. After a

while, the court did not find counsel’s questions to be relevant, particularly

because Father was not present at the party. The court admonished counsel

several times before ultimately terminating the cross-examination. Id. at 75-

76. Counsel responded she had simply been trying to lay a foundation. The

court told counsel that it had already provided ample leeway:

         The court:           [Counsel], you really are out of line.
                              You have to ask questions with [a]
                              good faith basis, and you are not doing
                              that. All you are doing here is acting
                              like a horrible smear campaign on
                              somebody with no offer of real
                              evidence.

         Mother’s Counsel:    Oh my God. It is, Your Honor.      We
                              have pictures and everything.

                                     […]

         The court:           If you have evidence that you want to
                              put on [direct examination of Mother],
                              that’s fine. This cross-examination has
                              ended. […] And all you want to do is
                              ask repeatedly over and over again
                              questions that have been asked and
                              answered about five different ways.
                              We are done. […]

         Counsel:             I have other questions for the record.
                              I’m entitled to do that.

         The court:           [Counsel], I am done with your cross-
                              examination. You think you can ask
                              any question you want, and that’s not
                              going to be done in this courtroom. […]
                              I know, I know. There’s no record here
                              because I have counsel who literally


                                    - 15 -
J-S09017-22


                                   thinks she runs the show. I am so tired
                                   of this, [counsel].         You are in
                                   contempt.  [8] That is it. And as a result
                                   of that, I am stopping you having any
                                   cross-examination because you don’t
                                   follow what this court is trying to do to
                                   make a fair hearing for everybody.

            Counsel:               Your Honor, I am trying. May I make
                                   an offer of proof?

            The court:             You are not sorry, [counsel]. You are
                                   far from being sorry.

Id. at 77-78 (footnote added).

       At this point, the trial court asked if Father’s counsel wished to re-direct.

Father’s counsel declined, and Mother’s counsel began her case-in-chief.

       On appeal, Mother argues the trial court deprived her a meaningful

opportunity to be heard.          While we have significant concerns with the

comportment of both the trial court and Mother’s counsel (as discussed infra),

we do not find that the court deprived Mother of her opportunity to be heard

when the court terminated counsel’s cross-examination of Father. The court

initially allowed Mother’s counsel to pursue her desired line of questioning to

determine whether Father’s testimony would be relevant to its contempt

decision.     Once the court determined that the Child’s attendance at the

birthday party was irrelevant to the question of whether Father violated the

custody order, the court terminated this line of questioning. We cannot find

that this was improper. See Commonwealth v. Rosser, 135 A.3d 1077,

____________________________________________


8Apparently, the only sanction for counsel’s contempt was the termination
of her cross-examination.

                                          - 16 -
J-S09017-22



1087 (Pa. Super. 2016) (en banc) (“[T]he trial court has broad discretion

regarding ‘both the scope and permissible limits of cross-examination[;]’ [t]he

trial judge’s exercise of judgment in setting those limits will not be reversed

in the absence of a clear abuse of that discretion, or an error of law.”) (citing

Commonwealth v. Briggs, 12 A.3d 291, 335 (Pa. 2011)).

      We are more troubled by the trial court’s decision to preclude any further

cross-examination, but we conclude that the matter is ultimately moot. We

reiterate that this portion of the hearing concerned only whether the parties

were in contempt.     In the end, Mother successfully proved Father was in

contempt, thus Mother was not prejudiced by the court’s ruling. See Order of

Court, 7/26/21 at 4. Insofar as Mother meant to demonstrate, through cross-

examination of Father, that her withholding was justified, Mother was able to

make such an argument during her direct examination.

      Mother alleges another instance of the court preventing Mother’s

counsel from cross-examining Father. This time, the alleged error occurred

during the custody portion of the hearing. After Father’s direct testimony, the

court cautioned Mother’s counsel that she should not use the cross-

examination of Father to authenticate her hundreds of exhibits, as they can

best be authenticated during Mother’s case-in-chief. See N.T., 7/20/21 (Day

2) at 255. Counsel stated that she understood but asked to reserve time to

cross-examine Father if needed. The court agreed, and counsel proceeded to

Mother’s direct-examination. Id. at 258-59. Later, Mother’s counsel stopped

in the middle of her direct examination of Mother to cross-examine Father;

                                     - 17 -
J-S09017-22



Mother sought to authenticate Father’s use of the Child’s cellphone.       After

failing to authenticate the cellphone, counsel returned to her direct

examination of Mother, and eventually rested without cross-examining Father

any further. Id. at 408. Unlike the first day of the hearing, the trial court did

not terminate Mother’s cross-examination of Father. Thus, in both instances,

we conclude the court did not deprive Mother of her right to due process.

       Next, Mother alleges the trial court deprived her of an opportunity to be

heard when it precluded her from calling witnesses. See Mother’s Brief at 36,

43.   On the second day, Mother planned to call both maternal grandparents,

and the maternal great-grandmother. See N.T. (Day 2) at 15. The court was

concerned with the time constraints, and asked Mother to make a proffer of

her witnesses’ testimony. Mother’s counsel proffered that the witnesses would

testify about their relationship to the Child and the Child’s experience living

with Mother in Virginia. Id. at 16. The court questioned the relevancy of this

testimony and whether the testimony would be redundant. Id., at 15-16, 25.9

Mother argued further that the maternal grandfather’s testimony could be

used to impeach the GAL’s report and testimony – i.e., the grandfather would

testify the GAL had not met with Mother long enough to render accurate

findings. Id. at 30.



____________________________________________


9 Father’s counsel offered to stipulate that they had no concerns about the
condition of Mother’s home, and that the Child had a wonderful relationship
with the maternal grandparents and the great-grandparent. Id. 19.


                                          - 18 -
J-S09017-22



       The court directed Mother to pick one family member to testify about

the Child’s life in Virginia. As to whether the grandfather could be called to

impeach the GAL, and the court agreed to consider Mother’s request after the

lunch break – i.e., after the GAL testified. Id. at 31. But Mother’s counsel did

not raise the issue again. Id. at 163. At no point did counsel object to the

court’s ruling about the order of witnesses, nor did counsel attempt to call any

of her witnesses thereafter. This contention is waived. See Pa.R.A.P. 302(a)

(issues not raised in the lower court are waived and cannot be raised for the

first time on appeal.).10

       Next, Mother alleges the trial court precluded her from authenticating

and introducing some of Mother’s exhibits into evidence. Mother had proposed

over 900 exhibits. Some were admitted, some were not. On appeal, Mother

cannot pinpoint where in the record the trial court prevented her from

authenticating her exhibits, nor where the court ruled that certain exhibits

were inadmissible. Indeed, Mother does not allege any evidentiary rulings

were made in error. She merely articulates her general disapproval with how

the court conducted its proceedings.           This contention is also waived. See

Pa.R.A.P. 302(a); see also Pa.R.A.P. 2119(e) (“Statement of place of raising

or preservation of issues”); and see Pa.R.A.P. 2101 (“Conformance with

Requirements.”).
____________________________________________


10 Even if not waived, the trial court has discretion to limit the number of
witnesses, and Mother did not establish that the court abused its discretion.
See Pa.R.C.P. 223(1) (“Conduct of the Trial. Generally.”); see also
Commonwealth v. Walsh, 36 A.3d 613, 621 (Pa. Super. 2012).

                                          - 19 -
J-S09017-22



      In a similar vein, Mother argues the court did not let the parties perform

direct and cross-examinations as they saw fit.      Mother reasons the court

should have continued the hearing for a third day. However, Mother did not

request a continuance. And again, Mother cannot cite to any specific rulings

from the record, nor instances where she preserved her objection, nor does

she provide support from relevant legal authorities. This contention is also

waived.

      Finally, Mother argues the trial court improperly outsourced its custody

determination to the GAL. She relies on our decision Interest of L.B., 229

A.3d 971 (Pa. Super. 2020).       In L.B., the juvenile court suspended the

appellant-parent’s visits with the child pending the recommendation of the

child’s therapist. L.B., 229 A.3d at 974. We explained that the trial court was

the ultimate arbiter of whether visitations should resume, and that the court

erred when it outsourced such a decision to the child’s therapist. Id. at 977-

78.

      Instantly, Mother argues that the trial court committed the same error.

We disagree.     Preliminarily, we note the GAL did not make custody

recommendations, but simply provided findings about the Child’s best

interests. The trial court’s thorough Section 5328(a) and 5337(h) analyses

reveal that the court did not defer to the GAL. If anything, the court simply

agreed that the GAL’s impressions of the Child matched the court’s

impressions from its two in camera interviews. We discern no error.




                                    - 20 -
J-S09017-22



       To summarize this portion of our discussion, we conclude the trial court’s

procedural rulings did not infringe upon Mother’s right to due process. Mother

largely failed to preserve her contentions, but to the extent that she properly

raised certain issues, we find that the court’s procedure did not deprive Mother

of a meaningful opportunity to be heard, nor did the procedure substantially

affect Mother’s rights. See S.T., 192 A.3d at 1161, 1164; see also Pa.R.C.P.

126.

       Our discussion now shifts to Mother’s second category of due process

errors – namely, whether the trial court evinced bias. As noted above, due

process encapsulates the right to defend oneself before an impartial tribunal.

J.M., supra. Mother argues the court displayed “blatant hostility” towards

both Mother and counsel in the following ways:

             •   The court continuously interrupted Mother’s counsel
                 before she could even complete her question, thereby
                 making inappropriate and premature rulings because
                 she misapprehended the purpose behind the question.

             •   The court kept interrupting testimony with her own
                 questions and/or statements that were not just for
                 clarification.

             •   The court made its own objections, make rulings as if
                 somebody had made an objection and/or would ask
                 opposing counsel if he had an objection.

             •   The court made disparaging remarks to both Mother
                 and Mother’s counsel.

See generally Mother’s Brief at 43-46.

       We begin with Mother’s claims that the trial court repeatedly interrupted

her. Many of these contentions arose from curt exchanges between counsel

                                     - 21 -
J-S09017-22



and the trial court, usually after an objection. The court also felt compelled

to interject throughout the hearing to focus the sprawling testimony. In one

cited example, the court directed Mother’s counsel to move on after explaining

that the question had been previously addressed several times.        See N.T.

(Day 1) at 61. Mother also cites examples of when the trial court interrupted

testimony to ask clarifying questions. See, e.g., N.T. (Day 2) at 265-268.

Sometimes the court’s questions were not for clarification, but to gauge the

witnesses’ credibility. Id. at 301-05. Mother cites still other instances where

the court interjected to ask Father’s counsel if he had an objection – the

inference being that the trial court sought to make Father’s case for him. Id.

at 268.

       Mother argues the trial court’s interruptions evince its bias.       We

disagree. Trial courts have discretion to conduct their proceedings to ensure

judicial economy. To be sure, there are examples where trial courts have

gone too far in their pursuit of efficiency. See, e.g., C.T. v. A.W.T., -- A.3d.

--, 2020 WL 1518095 (Pa. Super. 2020) (non-precedential decision) (holding

that the trial court deprived a parent of a meaningful opportunity to be heard

when the court terminated witness testimony to avoid a continuance);11 see



____________________________________________


11  Per 210 Pa. Code § 65.37 (Non-Precedential Decisions (formerly titled
Unpublished      Memoranda    Decisions),     non-precedential    decisions
filed after May 1, 2019, may be cited for their persuasive value. See also
Pa.R.A.P. 126(b).



                                          - 22 -
J-S09017-22



also Interest of T.M.W., 232 A.3d 937, 947 n.13 (Pa. Super. 2020) (noting

with disfavor the trial court’s repeated interruption of the witness.).

      Here, however, Mother’s cited examples are not demonstrative of the

trial court’s bias. For one, we do not share Mother’s inference that the court

sought to make Father’s case when it asked whether he had an objection. A

court does not evince its bias simply because it anticipates an objection.   But

to Mother’s larger point, that the court’s frequent interruptions hamstrung her

case, we must recognize the trial court’s role in a custody/contempt dispute.

      The trial court sat as fact-finder and had an obligation to excavate the

salient details from an unfocused, consolidated hearing. We agree that the

court’s interruptions were numerous. Perhaps the court should have refrained

unnecessary commentary and allowed the litigants to present their case with

less interference.   Perhaps whatever time the court saved by focusing the

hearing was lost during the court’s frequent tangents, interjections, and

sidebars. Then again, if the litigants were left to their own devices, they might

have opted to present hours of irrelevant testimony and evidence, leaving the

court with little to make an informed decision. In the end, we cannot conclude

that the trial court’s injections revealed its partiality or otherwise deprived

Mother of an opportunity to be heard. The court always ensured it understood

Mother’s arguments. See, e.g., N.T. (Day 2) at 355. Mother was heard, just

not believed.

      Finally, we address what Mother’s counsel refers to as the trial court’s

“disparaging remarks.” According to Mother, these remarks reveal that the

                                     - 23 -
J-S09017-22



custody award was the result of the court’s “partiality, prejudice, bias or ill

will.” See Mother’s Brief at 38-39. In her Brief, Mother cites a series of hostile

exchanges between counsel and the trial court. The more pertinent of these,

we restate here:

         Mother’s Counsel:     You are interrupting me.        Look at
                               [Exhibit 449].

         The court:            [Counsel], I get it. I’m not going to let
                               you have that demeanor and talk to me
                               that way.

                                        […]

         Counsel:              You’re preventing me from doing my
                               own job and interrupting. Can you
                               please look at damn 449?

         The court:            [Counsel], you are out of line. You are
                               out of line and that is it. You are done.
                               I am not sure why you think you can
                               talk to a judge that way. Where do you
                               get off thinking you can talk to a judge
                               that way? Where in the heck? And
                               don’t tell me you’ve been doing this for
                               33 years, I don’t want to hear that.
                               Because by now, ma’am, you should
                               have learned how to be a proper,
                               respected lawyer and you are not. You
                               are totally a disgrace talking to me
                               that way. I will talk to your client and
                               ask her questions when a point comes
                               up.     I wanted to know what her
                               response is and she gave it to me. Do
                               not tell me I am not allowing you to do
                               your job. I have given you so much
                               leeway.

         Counsel:              You interrupted me in the middle of my
                               direct, Your Honor.

         The Court:            Tough luck. I’m allowed to interrupt.


                                     - 24 -
J-S09017-22


         Counsel:             You’re not allowed, Your Honor, and I
                              object.

See N.T. (Day 1) at 115-16 (emphasis added).

      The tempers did not cool after the first day of the hearing.       On the

second day, Mother’s counsel told the court during a hearsay objection, “Look,

if you have a problem with me, Your Honor, then recuse yourself from my

cases.” See N.T. (Day 2) at 28.

      Mother’s counsel cites additional remarks:

         The court:     …I have to follow the evidentiary rules.
                        [Mother] can testify, but she can’t [read from
                        her log of Father’s lateness and no-shows
                        during custody exchanges] as an exhibit.
                        She can testify that--

         Counsel:       She actually can, Your Honor. If I may, when
                        you write a contemporaneous document, like
                        a diary, basically saying, “Today --

         The court:     [Y]ou’re overruled. Do not explain evidence
                        to me, [counsel]…I really don’t like when you
                        do that. Do you do that to everybody or
                        is that just something – you somehow
                        think that I’m stupid? [Counsel], I don’t
                        need you to explain evidentiary rules to
                        me. I have just said my ruling. It is not
                        admissible.

Id. at 268-69 (emphasis added).

         The court:     You cannot sit here and argue with me and
                        try to somehow school me on evidentiary
                        issues.

         Counsel:       I’m not trying to school you.

         The court:     Yes, you are.

         Counsel:       That’s your own insecurity. That’s –

                                    - 25 -
J-S09017-22


         The court:     [Counsel.] You’re very – disrespectful to this
                        court.

Id. at 292.

      The most troubling excerpt came from the aforementioned testimony

about the custody exchange at the police station. See generally id at 306-

22. Mother claimed that she only asked the officer at the station to speak to

the Child out of concern for the Child’s well-being, but she maintained the

officer did not subject the Child to formal investigatory interview. Id. at 313.

         The court:     What do you [(Mother)] think they do,
                        ma’am? You are bringing a crying child to
                        them. They’re not there to say, “Oh, here,
                        have a lollipop and have a balloon.” At that
                        point, [their training is] kicking in, “this
                        parent obviously thinks something bad
                        happened.” They must, at that point –
                        they’re under a mandate to investigate, and
                        they interviewed her. They—

         Counsel:       No, they can – […] Your, Honor if you let her
                        finish –

         The court:     [Counsel,] that is not what police do. You
                        don’t run –

         Counsel:       Well, I’m so glad you were there and knew
                        what happened.

                                      […]

         The court:     Please, you can stop speaking right now. I’m
                        speaking.

         Counsel:       You’re making a lot of assumptions –

                                      […]

         The court:     Let’s move on.

         Counsel:       No, I’d like my client [(Mother)] to explain,
                        for the record, exactly what did happen and

                                     - 26 -
J-S09017-22


                    when the child spoke to an officer [during the
                    custody exchange], so that it’s clear, and so
                    that Your Honor—

       The court:   [Counsel], she had the child interviewed by
                    a police officer.

       Counsel:     --no, she didn’t.

       The court:   [Counsel,] you are not going to ever do that
                    again.

       Counsel:     She didn’t, Your Honor.

       The court:   All right. Can you [(the judicial staff)] get
                    the sheriff because I – I’m not having this in
                    my courtroom? You literally don’t know
                    when to stop, do you?

       Counsel:     What have I done, Your Honor?

       The court:   What do you mean, what have you done?
                    You’re—

       Counsel:     I’m trying to—

       The court:   --mocking me.

       Counsel:     --protect my client.

       The court:   You’re mocking me.

       Counsel:     You’re slapping your hands at me like I’m a
                    child.

       The court:   I am trying to conduct a hearing in the child’s
                    best interest. I am telling you—

       Counsel:     I know you’re trying that.

                                […]

       The court:   […]I told you to move on to the next issue.
                    You told me no. You told me you were going
                    to go ahead and ask her all the questions to
                    say –

       Counsel:     I didn’t say that.

                                  […]

                                 - 27 -
J-S09017-22


            The court:   You told me you were not doing that. You
                         were going to – were going to ask her-

            Counsel:     I didn’t say I’m not –

            The court:   […] Now, apparently, somehow, now you’re
                         saying, “Oh, no, no, no, no, I didn’t say that,”
                         but, [counsel], don’t you dare call me a liar.
                         The record reflects itself.

                                       […]

            The court:   You can continue, but I’m telling you, one
                         more, and you are in contempt. I have – I’m
                         [not] doing this anymore, [counsel]. This is
                         not happening. You have literally, at this
                         point, gotten to the point where you think
                         you can have that attitude with this Court.
                         That is not what you’re going to do.

            Counsel:     That’s not true, Your Honor.

            The court:   No, I make a ruling and apparently you want
                         to sit here and educate me on what I’m doing
                         wrong. Move on.

Id. at 315-18.

       In addition to the exchanges between the trial court and counsel,

Mother cites the court’s remarks made directly to her. The court made pointed

comments, evidently because the court suspected Mother’s testimony was not

truthful:

            The court:   This is a two-way street that neither one of
                         these parents is understanding.         You’re
                         putting this kid in the middle. You’re putting
                         her in the middle of whatever this tension is
                         of why the two of you don’t understand it’s
                         not about you and it’s not about you.

Id. at 305.



                                     - 28 -
J-S09017-22


        The court:    Ma’am, you took your child, who was crying,
                      to go be interviewed by a police officer.
                      There was nothing to look at and say she had
                      injuries, something where, in fact, we would
                      say “Oh, my gosh, you should do that.”

                      She’s merely crying, and your first response
                      is, “I had to make sure I got evidence in case
                      there was something wrong, that dad did
                      something in his custodial time.” That is what
                      you responded to me, in your own words,
                      trying to say it in such a way to make it sound
                      like you’re mom of the year.

                      You’re not mom of the year when you run to
                      a police officer and subject a child to a – and
                      – and who’s already crying.

Id. at 309-10 (emphasis added).

        The court:    So, you guys are playing games, withholding
                      your child, as if she’s a puppy.

Id. at 327.

        The court:    So, don’t sit here and try to pull the wool over
                      my eyes.

                                    […]

                      Well – again, that’s what you’re saying, and
                      I am finding it not to be truthful. […] Based
                      on all of your testimony in front of [the prior
                      judge], you were not to relocate with the
                      child, and you were to be partial parent only.
                      And you didn’t like it, so you went and you
                      wanted to go ahead and get a different ruling
                      in a different [jurisdiction].

Id. at 422-23.




                                  - 29 -
J-S09017-22



     After the trial court announced its intention to award Father primary

physical and sole legal custody, Mother was naturally upset and informed the

court she would appeal. See id. at 435.

        Mother:        This man has put this child through hel[l] and
                       you’re going to put this child in danger. And
                       it won’t be until something happens that
                       nobody can fix –

        The court:     Make sure the record is on because mom has
                       just made a threat to the court.

                                     […]

        The court:     You believe that you know better than
                       everybody. You believe that you are better
                       than what [the previous trial judge] decided.
                       You decided to circumvent by running to
                       Virginia to try to get every order possibly
                       against what [the previous trial judge] did.

                                     […]

                       You believe you know better. You believe
                       that our analysis means nothing, that you
                       are going to be the ultimate factfinder and
                       you’re going…to find a way to keep that child
                       in Virginia, away from [F]ather.

        Mother:        I believe I’ve done all I can to protect my
                       child. That’s what I believe, Your Honor.

        The court:     Well, then, you’re even giving me stronger
                       evidence of why I know for a fact you cannot
                       have primary custody. And I’m not sure
                       what kind of partial custody you can have.
                       […].

Id. at 436-38.

     What these excerpts reveal is a regrettable display of a trial court losing

patience with an attorney’s unbecoming behavior and with a parent, who it


                                    - 30 -
J-S09017-22



suspected was not being forthright. We remind counsel and the trial court of

their duties under the Code of Civility:

         2. A lawyer should speak and write in a civil and respectful
         manner in all communications with the court, court
         personnel, and other lawyers.

         3. A lawyer should not engage in any conduct that
         diminishes the dignity or decorum of the courtroom.

                                       […]

         5. A lawyer should abstain from making disparaging
         personal remarks or engaging in acrimonious speech or
         conduct toward opposing counsel or any participants in the
         legal process and shall treat everyone involved with fair
         consideration.

                                       […]

         11. A lawyer should be considerate of the time constraints
         and pressures on the court in the court's effort to administer
         justice and make every effort to comply with schedules set
         by the court.

204 Pa.A.D.C. § 99.3(2), (3), (5), (11).

         2. A judge should show respect, courtesy and patience to
         the lawyers, parties and all participants in the legal process
         by treating all with civility.

                                       […]

         6. A judge should not employ hostile or demeaning words in
         opinions or in written or oral communications with lawyers,
         parties or witnesses.

                                       […]

         10. A judge should allow the lawyers to present proper
         arguments and to make a complete and accurate record.

204 Pa.A.D.C. § 99.2 (2), (6), (10).



                                     - 31 -
J-S09017-22



      At the risk of debasing these proceedings any further, we remind

counsel and the trial court that two wrongs do not make a right. For instance,

a Comment to our Rules of Professional Conduct provide:

         Comment: [4] The advocate’s function is to present
         evidence and argument so that the cause may be decided
         according to law. Refraining from abusive or obstreperous
         conduct is a corollary of the advocate’s right to speak on
         behalf of litigants. A lawyer may stand firm against
         abuse by a judge but should avoid reciprocation; the
         judge’s default is no justification for similar
         dereliction by an advocate. An advocate can present the
         cause, protect the record for subsequent review and
         preserve professional integrity by patient firmness no less
         effectively than by belligerence or theatrics.

Rules of Professional Conduct 3.5 (“Impartiality and Decorum of the Tribunal)

– Comment 4.

      Regarding the trial court’s comments to Mother, we recognize that the

presiding trial judge views and assesses the witnesses first-hand; ascertaining

witness credibility is directly within a trial court’s purview. See S.T., 192 A.3d

at 1160. But while judges are enabled to find a witness’s testimony to be

misleading or even a downright lie, such deceit does not excuse judges from

their obligation to be “patient, dignified, and courteous” to litigants, witnesses,

and lawyers. See Code of Judicial Conduct Rule 2.8(B). Time constraints are

not an excuse either:

         Comment: [1] The duty to hear all proceedings with
         patience and courtesy is not inconsistent with the duty
         imposed in Rule 2.5 to dispose promptly of the business of
         the court. Judges can be efficient and businesslike while
         being patient and deliberate.


                                      - 32 -
J-S09017-22



Code of Judicial Conduct Rule 2.8 – Comment 1.

      We caution the trial court to heed the warning previously given in A.N.P.

and in Commonwealth v. Smith, 69 A.3d 259 (Pa. Super. 2013):

         Those who look to our courts to invoke a particular right,
         even if incorrectly, should be met with patience, and with
         fidelity to the procedures that our law requires, not with
         intemperance. This fundamental precept derives not only
         from the [Code] of Judicial Conduct, but also from our
         society’s bedrock precept that the courts are forums of
         integrity, justice, and equity.

A.N.P., 155 A.3d at 68 (quoting Smith, 69 A.3d at 267-68).

      We are sympathetic that the nature of custody proceedings adds a

certain degree of pressure on all involved. The rights at stake are

fundamental. Childhood is finite, and thus the judicial decisions are to some

extent irrevocable. But these are reasons why the court and its officers must

rise to the occasion and resist from buckling under the weight of that pressure.

The question remains: did any of these remarks constitute a legal error or an

abuse of discretion?

      We have held:

         The appearance of bias or prejudice can be as damaging to
         public confidence in the administration of justice as the
         actual presence of bias or prejudice. However, simply
         because a judge rules against a party does not establish bias
         on the part of the judge against that party. Along the same
         lines, a judge’s remark made during a hearing in
         exasperation at a party may be characterized as
         intemperate, but that remark alone does not establish bias
         or partiality.




                                     - 33 -
J-S09017-22



Lewis, 234 A.3d at 722 (Pa. Super. 2020) (quoting Commonwealth v.

McCauley, 199 A.3d 947, 950-51 (Pa. Super. 2018) (further citation

omitted)); see also Interest of D.J.B., 230 A.3d 379, 386 (Pa. Super. 2020)

(holding that a judge’s remark contextualizing the juvenile’s delinquent act

within the Me Too Movement did not establish bias or partiality).

      The judge’s remarks in the case were clearly made in exasperation, and

they may be rightly characterized as intemperate.         Contrary to Mother’s

argument, the trial court also made disapproving comments to Father. See

e.g. N.T. (Day 2) at 327, 382. Ultimately, the trial court’s custody decision

was firmly rooted in testimony and evidence, not “partiality, prejudice, bias or

ill-will.” Lewis, supra. We reiterate that simply because a judge rules against

a party does not establish bias on the part of the judge against that party. Id.

It follows that simply because a judge finds a litigant’s testimony lacking in

credibility does not establish bias. Surely, Mother’s lack of credibility was a

significant aspect of the court’s analysis.     But the court was free to make

credibility determinations, and such determinations were not manifestly

unreasonable in light of the record.

      In sum, we conclude the trial court’s opinion did not circumvent Rule

1925(a); the trial judge’s courtroom procedure did not deprive Mother of a

meaningful opportunity to be heard; and while the comportment of the trial

judge and Mother’s counsel was less than professional, it does not rise to the

level of legal error or an abuse of discretion.     Mother was afforded a fair

hearing. The court did not commit a due process violation.

                                       - 34 -
J-S09017-22



     Order affirmed. Jurisdiction relinquished.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/14/2022




                                   - 35 -